Allowance
This office action is in response to Applicant’s amendment filed on 6/29/21.
					  Allowability
Claims 1-14 are allowed.  
It has been determined after careful review of the claims, when read as a whole, that the prior art (Valle – U.S. Pub. No. 2008/0104474) teaches: wherein LDPC encoded signals are decoded by iteratively generating messages which are representative of a-posteriori probability of output decoded signals which is a function of check-to-bit messages that are generated from bit-to-check messages through check-node update computation. Further, the check-node update computation is done as a MIN-SUM approximation, such that the reliability of the output messages from the check-node update computation is derived by the least reliable incoming message. Further, the decoding steps include identifying the smallest and second smallest modulus of bit-to-check messages, the signs of output messages and the position of a least reliable incoming message, followed by generating an updated version of the messages, such that they are representative of the a-posteriori probability which is a function of the smallest or the second smallest of i-th check-to-bit messages, and the signs of said output messages and the position of said least reliable incoming message.
However, when read as a whole, the prior art does not teach: in which said Tanner bipartite graph is a graph derived from a protograph, said protograph comprising 8 variable nodes of the protograph, each variable node of the protograph being a group of 16 variable nodes of the graph and 4 constraint nodes of the protograph, each constraint node of the protograph being a group of 16 constraint nodes of the graph, in which each constraint node of the protograph is connected to 
     

Or 
Please cancel the previous Abstract and replace it with the following rewritten abstract.

If the abstract is being substantially rewritten, submit a new abstract in clean text (no markings) accompanied by an instruction for the cancellation of the previous abstract.

Amendments to the Drawings:
The attached sheets of drawings include changes to Figures      .  These sheets, which include Figures      , replace the original sheets including Figures      .  

Attachment:  Replacement Sheets

Any replacement drawing sheet including amended figures must include all of the figures appearing on the immediate prior version of the sheet (i.e., if the previous drawing sheet included Figures 1 and 2, but you've only amended figure 1, the Replacement Sheet of drawings should still include Figures 1 and 2).  "Replacement Sheet" must be identified in the top, center margins, as such.  If submitted, annotated sheets must be identified in the top center margin as "Annotated Sheet Showing Changes."

                                      CONCLUSION

      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about 
          
           EA
        7/3/21
 /ALBERT DECADY/ Supervisory Patent Examiner, Art Unit 2112